Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Orthofix International N.V. (“Orthofix”) on Form 10-K for the period ended December 31, 2007 (the “Report”), as filed with the Securities and Exchange Commission on the date hereof, I, Timothy Adams, Chief Financial Officer of Orthofix, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Orthofix. Dated:February 29, 2008 /s/ Timothy M. Adams Name: Timothy M. Adams Title: Chief Financial Officer
